




EXHIBIT 10.1


2013 EXECUTIVE BONUS COMPENSATION PLAN


•
Eligibility: The Executive Team, at the respective Bonus percentages as approved
by the Committee. An executive must remain employed by the Company through
12/31/13 to be eligible for a bonus payout. New members of the Executive Team
hired during 2013 will be eligible on a pro rata basis if their start date is
before 10/01/13. Should an executive’s offer letter set forth bonus terms that
differ from this plan, the offer letter will supersede the plan.

•
Bonus pool is funded by achievement of corporate objectives based on performance
measures in five areas: Revenue; Members; Internal Uniques; Page views; and
Earnings before interest, taxes, depreciation and amortization (“EBITDA”). The
bonus pool is funded at the average percentage of all of the performance
measurements for the Plan.

•
For each measurement there are Threshold, Target, and Stretch performance
levels. If performance for any measure is below the Threshold performance level,
there is no payout with respect to that measure. The potential payout for any
measure is capped at the Stretch performance level. For performance achievement
between the specified Threshold and Target, and between Target and Stretch
performance levels, payouts are interpolated on a straight-line basis.

•
Bonus payouts to eligible executives will be based solely on achievement of the
bonus pool targets set forth below. Bonuses will be calculated based on the sum
of actual salary payments during the eligibility period.

•
Payout of the executive bonus plan is formulaic and self-effectuating.

•
Maximum bonus payout is 150% of each executive’s target bonus percentage. For
clarification purposes, if each of the Stretch Payout Targets are met, each
executive would receive 150% of his or her target bonus percentage.

Bonus Pool Targets
Corporate Plan
Plan Weight
Threshold-
50% Payout Target
Target -
100% Payout Target
Stretch -
150% Payout Target
Revenue (Total, $MM)
20%
[***]
[***]
[***]
Members (EOY, MM)
20%
[***]
[***]
[***]
Internal Uniques (MM) 1
20%
[***]
[***]
[***]
Page views (BN)
20%
[***]
[***]
[***]
EBITDA ($MM)
20%
[***]
[***]
[***]

1 Q4 average.





--------------------------------------------------------------------------------






[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

